DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-10, filed November 5th, 2021, with respect to drawing and specification objections and 112 and double patenting rejections have been fully considered and are persuasive.  The objections to the drawings and specification and the 112 and double patenting rejections have been withdrawn. 
Applicant's arguments, see Pages 10-12, filed November 5th, 2021, with respect to the 102 rejection of claim 1 have been fully considered but they are not persuasive. 
In regards to the argument that the parking brake as disclosed by Oliveira is not the same as a parking lock, the examiner respectfully disagrees.  A component of a parking brake is a parking lock, which operates to maintain the parking brake operation.  Oliveira discloses of “The parking brake encompasses an operating element 6 (button) for activating/deactivating the parking brake, a control unit 1, a hydraulic unit 2 having a hydraulic pump, and two wheel brakes 3, 8 having pertinent locking devices 4” (Column 3 lines 21-29), which discloses that the parking brake encompasses a locking device.  Additionally “when the locking brake pressure is reached, control unit 1 applies control to the electric motors of locking devices 4 and thereby locks wheel brakes 3, 8. The brake pressure is then reduced again. The brake pistons are prevented by locking device 4 from moving back into the initial position, so that the parking brake remains engaged” (Column 2 lines 30-38) discloses that the purpose of the locking device is to ensure that the parking brake does not move back into the initial position.  This locking of a parking brake would be a reasonable interpretation of the phrase “locking brake”.  The description of a locking brake within the arguments and the specification does not limit possible 
Applicant's arguments, see Page 14, filed November 5th, 2021, with respect to the 103 rejection of claim 10 have been fully considered but they are not persuasive. 
In regards to the arguments that Nakayama does not fully teach of the claim limitations of claim 10, the examiner respectfully disagrees.  Nakayama teaches of “in addition, even in the event that there occurs an error in estimating the dynamically estimated road surface inclination, resulting in the fact that the estimated road surface inclination is smaller than an actual road surface inclination, when the statically estimated road surface inclination that was estimated after the vehicle was brought to a stop is larger than the dynamically estimated road surface inclination or when the statically estimated target braking force is larger than the dynamically estimated target braking force, by increasing the braking force to be greater than the braking force that is set based on the dynamically estimated road surface inclination, the vehicle can be prevented from starting to move in an ensured fashion” (Para 0016) and that “The generation of an error attributed to pitching in the statically estimated road surface inclination can be prevented by estimating the statically estimated road surface inclination based on the acceleration resulting after the behavior of the vehicle in the pitching direction has converged. In addition, since pitching like this converges within a short period of time after the vehicle is brought to a stop, the statically estimated road surface inclination can be estimated immediately” (Para 0018).  It is noted that the method described is still operated, even if the dynamically estimated road surface 
Applicant’s arguments, see Page 14, filed November 5th, 2021, with respect to the rejection(s) of claim(s) 4 and 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maron et al. (US 2017/0305403; hereinafter Maron; already of record).
Applicant's arguments, see Pages 14-15, filed November 5th, 2021, with respect to the 103 rejection of claim 7 have been fully considered but they are not persuasive. 
In regards to the argument that Oliveira does not fully teach of the limitations of claim 7, the examiner respectfully disagrees.  Oliveira teaches of “When a vehicle is being automatically held at a standstill, i.e., without actuation of the brake pedal by the driver for that purpose, a variety of components of the service braking system can overheat as a result of the continuous current flow. Valves such as, for example, the switchover valve, or also the flow-regulating output stages in the control unit, are particularly affected thereby. The braking forces are therefore transferred after a certain time to the parking brake, with which the vehicle can be held in zero-energy and therefore zero-loss fashion” (Column 3 lines 11-20) and that “Box 20 therein refers to a state in which the vehicle is being held solely by the hydraulic service brake, the brake pressure at the wheel brakes being retained. In block 21, a transfer takes place from the hydraulic service brake to parking brake 1, 4, 6: firstly locking devices 4 of parking brake 1, 4, 6 are locked, and then the hydraulic brake pressure at wheel brakes 3, 8 is reduced. In state 22, the vehicle is ultimately held only by the parking brake at the rear wheels. In .  
Applicant’s arguments, see Page 15, filed November 5th, 2021, with respect to the 103 rejection of claim 9 have been fully considered and are persuasive.  The 103 rejection of claim 9 has been withdrawn. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al. (US 8938346; hereinafter Oliveira; already of record).
In regards to claim 1, Oliveira teaches of a method for holding a vehicle in a stationary state (Abstract), the method comprising: 
engaging one of (i) a parking lock if the vehicle has an automatic transmission and (ii) a gear if the vehicle has a manual transmission (Column 1 lines 20-30; Column 3 lines 49-60; Column 3 lines 21-29; Column 2 lines 30-38, Fig 2 Part 22; where the parking brake has a locking device); 
automatically monitoring, at least temporarily, movement of the vehicle using a sensing device after engaging the one of the parking lock and the gear (Column 3 lines 49-60; Column 3 lines 21-29, Fig 2 Part 23, Column 2 lines 29-46); and 

In regards to claim 3, Oliveira teaches of the method according to claim 1, wherein the monitoring is only performed after an ignition system of the vehicle is switched off (Column 2 lines 59-64).
In regards to claim 11 and 12, the claims recite analogous limitations to claim 1 except that a control device comprises a memory and a processor (Column 3 lines 30-49, Fig 1 Part 1; where a control unit comprises of a processor and memory).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Nakayama (US 2008/0086253; already of record).
In regards to claim 2, Oliveira teaches of the method according to claim 1.  
However, Oliveira does not teach of determining an inclination variable that represents an inclination of the vehicle 
wherein the monitoring is performed only if the inclination variable exceeds a limiting value.
Nakayama, in the same field of endeavor, teaches of determining an inclination variable that represents an inclination of the vehicle (Para 0052, 0078, and 0008)
wherein the monitoring is performed only if the inclination variable exceeds a limiting value (Fig 3 Part S04, Para 0078; where the monitoring of the speed doesn’t occur until the hill hold activation threshold value is met).

In regards to claim 10, Oliveira in view of Nakayama teaches of the method according to claim 2, wherein the monitoring is performed even if one of (i) no value for the inclination variable can be sensed and (ii) a sensing quality of the inclination variable undershoots a limiting value (Nakayama Para 0214, 0018, and 0016).
The motivation of combining Oliveira and Nakayama is the same as that recited for claim 2.  
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Maron et al. (US 2017/0305403; hereinafter Maron; already of record).
In regards to claim 4, Oliveira teaches of the method according to claim 1.
However, Oliveira does not teach of the monitoring is performed only until a time limit is reached.
Maron, in the same field of endeavor, teaches of the monitoring is performed only until a time limit is reached (Para 0011-0013, 0009; where the predetermined consideration time period is the predetermined condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, as taught by Oliveira, to include only monitoring until a time limit is reached, as taught by Maron, in order to ensure directly that the application force of the parking brake is sufficiently high for the actual stationary state of the vehicle but not undesirably excessively high (Maron Para 0009).
In regards to claim 8, Oliveira in view of Maron teaches of the method according to claim 4, the monitoring further comprising: 
monitoring rolling movement of the vehicle until the time limit is reached (Maron Para 0009, 0011-0013; where it would be expected that a limited amount of time is provided to monitor a rolling movement, whether this is a fixed time, a time where the vehicle is turned off, a time when the vehicle has stopped then begun moving through the actuation of an acceleration pedal, or by other means); and 
extending the time limit in response to the rolling movement exceeding a limiting value (Maron Para 0009, 0011-0013; where it would be expected that after a brief period of movement and subsequent stopping of the vehicle, such as through additional activations of the parking lock or the gear that a continuous period of monitoring would be extended, either through restarting the time limit after re-stopping or other means).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira in view of Kinder et al. (US 2018/0215355; hereinafter Kinder; already of record)
In regards to claim 5, Oliveira teaches of the method according to claim 1, wherein the [system] includes an electric parking brake (Column 3 lines 21-38, Fig 1).  
However, Oliveira does not teaches that the brake device includes an electric parking brake, the activating further comprising: applying an electrically generated braking force to at least one vehicle wheel of the vehicle.
Kinder, in the same field of endeavor, teaches of the brake device includes an electric parking brake, the activating further comprising: applying an electrically generated braking force to at least one vehicle wheel of the vehicle (Para 0010, 0073, Fig 6 Parts 250, 255, and 270).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric parking brake, as taught by Oliveira, to include being 
In regards to claim 6, Oliveira in view of Kinder teaches of the method according to claim 5, wherein the brake device includes a hydraulic service brake (Oliveira Column 3 lines 49-60, claim 1, Column 2 lines 18-28, Column 2 lines 47-48), the activating further comprising: 
applying a hydraulic braking force to at least one vehicle wheel of the vehicle (Oliveira Column 3 lines 49-60, claim 1, Column 2 lines 18-28, Column 2 lines 47-48).
In regards to claim 7, Oliveira in view of Kinder teaches of the method according to claim 6, further comprising: 
canceling the hydraulic braking force in response to the electrically generated braking force reaching a target braking force (Oliveira Column 3 lines 11-20, Column 3 lines 49-60; where the parking lock is applied, which will cause a target pressure to the parking brake to be reached).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 9, the closest prior art of record is Oliveira in view of Maron.  Oliveira in view of Maron teaches of the method according to claim 2, the monitoring further comprising: sensing [movement] until a time limit is reached; and extending the time limit in response to the [movement] exceeding a limiting value, wherein the monitoring movement of the vehicle is performed only until the time limit is reached.
However, Oliveira in view of Maron do not teach of sensing fluctuations in the inclination variable until a time limit is reached; and extending the time limit in response to the fluctuations .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663